 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service(Venice,CA)andAmerican PostalWorkers'Union,AFL-CIO,Venice Local378. Case 31-CA-I1964(P)16May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union, AmericanPostalWorkers' Union, AFL-CIO, Venice Local378, on 9 March 1982, the General Counsel of theNational Labor Relations Board issued a complainton 23 January 1984 and an amended complaint on12 September 1984 against the Respondent, UnitedStates Postal Service (Venice, CA), alleging that ithas violated Section 8(a)(1) of the National LaborRelations Act.The amended complaintallegesthat the Re-spondent: (1) about 11 December 1981 denied therequest of employee Mary Miles to be representedby a union representative during an interviewwhich she reasonably had cause to believe wouldresult in disciplinary action against her; (2) con-ducted the interview after denying Miles' requestfor representation; (3) on 21 January 1982 suspend-ed Miles as a result of the 11 December 1981 inter-view; and (4) on 5 April 1982 discharged Miles as aresult of the same interview. The amended com-plaint further alleges that about 30 November 1982an impartial arbitrator ordered Miles' reinstatementand that her discharge be changed to a disciplinarysuspension without pay.On 17 September 1984 the Respondent answeredthe amended complaint admitting in part and deny-ing in part the allegations in the amended com-plaint.On 3 October 1984 the Respondent filed aMotion for Summary Judgment. On 10 October1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheGeneral Counsel filed a response.Ruling on Motion for Summary JudgmentIn its answer to the amended complaint the Re-spondent admits that it suspended Miles on 21 Jan-'uary 1982 and that it dismissed her on 5 April1982, but denies that either of these disciplinary ac-tions was the result of the 11 December 1981 inter-view. The Respondent further asserts that on 29April 1982 the Board deferred the allegations un-derlying the amended complaint to the grievance-arbitration procedure established by the collective-bargaining agreement between the Union and itself;impartial arbitrator; that the unfair labor practiceallegationswere presented to the arbitrator for res-olution; and that the arbitrator found that the, Re-spondent did not violate the National Labor tRela-,tionsAct, to wit: that the grievant Miles had notbeen denied herWeingarten'rights and that therewas no evidence of union animus on the part of theRespondent. The Respondent asserts that inasmuchas the arbitration proceedings were fair and regu-lar, all parties had agreed to be bound, and the de-cision of the arbitrator was not clearly repugnantto the Act the Board should defer to the arbitrationaward and dismiss the amended complaintin its en-tirety.The record indicates that on 3 June 1983 theActingRegionalDirector for Region 31 notifiedthe Charging Party Union that he was refusing toissue a complaint on the pending charge. He statedthat review of the arbitration proceedings andawards established that all of the alleged unfairlabor practiceissueswereconsidered and decidedby the arbitrator, that the Charging Party Union'sobjections to the awards do not constitute per sevalid grounds for finding that the awards are re-pugnant to the Act, and that the arbitrator's deter-minationthatMiles'Weingartenrights had not beenviolated was based on his discrediting Miles' testi-mony regarding the circumstances of her removal.Thereafter, on 16 December 1983, the GeneralCounsel through the Office of Appeals sustainedthe Charging Party Union's appeal of the re gionaldetermination not to issue a complaint. The pro-ceeding was then remanded to the Regional Direc-tor for Region 31 for issuance of a complaint,absent settlementby the parties.On 3 October 1984 the Respondent filed aMotion for Summary Judgment with a supportingmemorandumand exhibits attached. Among the ex-hibits submitted are copies of the arbitrator's deci-sions relatingtoMiles' suspension and dischargeand copies of the parties' posthearing briefs to thearbitrator relating to the discharge. The GeneralCounsel filed a response opposing the Respondent'smotion.Review of the documents before the Board re-veals thatMiles,working as a postal servicewindow and distribution clerk, serving as the LocalUnion's president, and a 10-year employee of theRespondent, was given a 5-day disciplinary suspen-sion inJanuary 1982 and was terminated in April1982.The incidents leading to these two discipli-nary actions were the subjects of two separategrievance-arbitrationproceedings.Arbitrator Jo-seph F. Gentile issued an award dated 23 July 1982that the grievances were duly arbitrated before an'NLRB v J Weingarten,420 U S 251 (1975)275 NLRB No. 65 'POSTAL SERVICEfinding thatMiles' suspension was for just causeand that the Respondent was not motivated by an-tiunion considerationsin issuingthe suspension anddid not violate the Act thereby. On 30 November1982ArbitratorGentile issued a second awardfinding that Miles' dismissal should be reduced to asuspension without backpay and that the Respond-ent did not violate the Act by its action. The inci-dent which was the subject of the 30 November1982 award occurred during the fall of 1981 andwas under investigation until April 1982. The sub-ject of the 23 July 1982 suspension arbitration wasan incident which occurred in January 1982. Theunfair labor practice- charge in this proceeding andthe allegations in the amended complaint contendthat the Respondent violatedMiles'Weingartenrights during a December 1981 investigatory inter-view concerning the fall- 1981' incident and the Re-spondent'ssubsequentdisciplinarymeasuresstemmed from the unlawful interview.In January 1982 Miles received -a 5-day suspen-sion for using loud and abusive language to Super-visorWalsh and for failure. to follow instructionsand extending her break period without permission.Based on credited testimony from fourwitnesses atthe arbitration hearing, in which Miles participatedand testified, the arbitrator concluded that Milesdid conduct herself in a loud and abusive mannertoward her supervisor,causing adisruption of thework area, but that insufficient evidence existed tosupport the allegations of the unauthorized exten-sion of the breaktime and failure to follow instruc-tions.The arbitrator concluded that the seriousnessof the first charge alone warranted imposition ofthe suspension. He also found that, while some per-sonal animosity may have existed between Milesand Walsh, this strained relationship did not trans-late into antiunion prejudice. He found no evidenceof union animus as a motivating factor in the Re-spondent's treatment of Miles and that there' wasno violation of Miles' Section 7 rights under theAct.InApril 1982Mileswas terminated on thegrounds that she "obstructed" the delivery of apiece of mail which was addressed to the Venice,California postmaster. The Respondent determinedthatMiles crossed out the name of the addresseeon the piece of mail2 and marked it with a return-to-sender stamp. This resulted in the item being re-turned to the sending party without first havingreached the intended recipient. Subsequently, the,sending party delivered the item to the addressee,whereupon the Respondent undertookan investiga-tion as to the circumstances of its rerouting. On 112The item was the Octoberissue oftheAmericanPostalWorkers'Union California Area Localmonthly newsletter431December 1981 Supervisor Walsh spoke to Milesabout the inciden't.3Walsh told Miles ' that - theinterviewwas neither disciplinary nor a "discus-sion."Miles asked for a steward. Walsh repliedthat none was available; whereupon Miles respond-ed to Walsh's questions.The'Respondent continuedto'investigate the incident through various adminis-trative channels-which included a 2 March 1982meetingwith Miles; accompanied by a union repre-sentative,during ' which- Miles admitted that thewriting on the reroutedmail washers-resulting inthe 5 April 1982 -removal of Miles from the Re-spondent's employ.Basedon'his analysis of the evi-dence the arbitrator concluded thatMiles commit-ted - a serious infraction of conduct by improperlyhandling the mail, but that it did not amount to a"knowing, deliberate and wilfull obstruction of themails" asurged by the Postal Service and as citedin its removal letter to Miles., Accordingly, he de-termined that, while termination was not warrant-ed, anunpaidsuspensionwas an appropriate disci-plinarymeasure for the offense. As requested bythe parties, the arbitrator also evaluated' the situa-tion from the perspective of whether -any unfairlabor practice had been -committed by the Re-spondent's conduct. 'He found no evidence whatso-ever of an unlawful motive underlying the Re-spondent'sdismissalof Miles. As to the possibilitythatMiles' rights underWeingartenhad been in-fringed during the 11 December 1981 interviewwith Walsh, he found that: (1) the interview was an"investigatory interview"; (2) -Miles' request -forrepresentation was not refused by virtue of Walsh'sstatement that no steward was then available forsuch purposes; and (3) Miles was not forced byfear of discipline to respond to Walsh's questions.He found that Miles' continued participation in theinterview constituted a waiver of her right to havea union representative present during the interview,particularly in view of her status as president of theLocal Union and by virtue of evidence establishingthat she was an informed and a vigorous advocateof employee rights. Accordingly, the arbitratorconcluded that no violation of Miles' rights underthe National Labor Relations Act occurred.In itsmotion the Respondent submits that theparties' resolution of these' matters through the ar-bitral process warrants deferral by the Board underits-Spielberg4doctrine as recently interpreted inOlinCorp.5There is no contention that the pro-3According to the arbitrator's decision,both Walsh and Miles testifiedabout this conversation and therewereno substantialdifferencesin theirrespective accountsHowever,-where disagreementsexistedWalsh wascredited4 Spielberg Mfg Co,112 NLRB 1080 (1955)5 268 NLRB 573 (1984) _' 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDceedingswere not fair orregularor that all partieshad not,agreed to be bound thereby. In addition,,the issues presented to the arbitrator were factually .parallel to those which are alleged as haying con-stituted unfair labor practices. In fact, the partiesstipulated before the arbitrator that the question ofwhether the Respondent - had , violated the Act wasproperly before him. The arbitrator also specifical-ly addressed the unfair labor practice aspects in hisdecisions, finding,in all instancesthat no violationhad occurred.The- General Counsel contends that deferral isnot warranted in the circumstances of this case be- -cause the arbitrator's resolution of theWeingarten-issue is atodds with Boarddecisionalprecedent.The, General Counsel argues that Miles did not ef-fectivelywaive her right, to representation duringcause after advising her that no steward was avail-able the Respondent, did not- then advise her thatshe had the option of either continuing with theinterview unrepresented ' or forgoing the interview.The General Counsel contends that the arbitrator:erred by. applying a subjective.. standard, i.e., rely-ing on Miles'position as president of the LocalUnion and her demonstratedawarenessof employ-ee rights, in concluding thatMileswas not coercedinto participating in the interview without repre-sentation. The General Counsel urges that the fail-ure of the Respondent to provide Miles with thischoice precludes the finding that Miles voluntarilyparticipated in the interview process and that bythis omission of responsibility the Respondent vio-lated.Miles'Weingartenrights.The General Coun-selcontends that absent a contractual provisionconcerning waiver of these rights the arbitrator'sdisposition of this issue is repugnant to the Act.Nye find that -the record before us establishes thatthe.standards for deferral to the arbitration processhave been met. The only issue the General Counselraisesconcerns. the arbitrator'sdispositionofwhetherMiles'Weingartenrightshad been in-fringed.Whether the arbitrator's analysis of thewaiver question comports precisely with certainBoard decisional precedent does not affect our con-clusion that his assessment is susceptible to an in-terpretation consistent with the Act. It cannot bedescribed -either as "palpably wrong" or "clearlyrepugnant to the purposes and policies of . theAct. "sA primary objective of the Board is tofoster the collective and cooperative resolution ofworkplace disputes. ' We find that the disposition ofthe unfair. labor practiceissues-raised by the factsof this case warrants deferral; accordingly, the Re-spondent's Motion for Summary Judgment is grant-ed and the complaint in this case is dimissed. ,ORDERWe defer to the arbitration proceedings disposingof the issues in this case and dimiss the complaint.6 See generallyOlin Corp,supra, andSpielberg,supra Specifically, em-ployeesmay, .even after having requested that a steward be present,waive the right to representation during aWeingarteninterviewHere thearbitrator effectively found that Miles knew her lawful choices and'bycontinuing to participate in the interview waived herWeingartenrights